Citation Nr: 0633585	
Decision Date: 10/30/06    Archive Date: 11/14/06	

DOCKET NO.  03-23 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The veteran had active service from January 1968 to December 
1969.  His medals and badges include the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
VARO in St. Paul, Minnesota, that granted service connection 
for PTSD and assigned a 50 percent disability rating, 
effective September 19, 2001.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran should further action be required.


REMAND

A review of the evidence of record reveals the most recent 
medical records pertaining to treatment and evaluation of the 
veteran for psychiatric purposes are dated in 2003.  VA's 
duty to assist the veteran under the Veterans Claim 
Assistance Act of 2000 includes providing a medical 
examination if necessary to decide a case.  Generally, 
reexamination will be requested whenever VA determines that 
there is a need to determine the nature and extent of a 
disability.  38 C.F.R. § 3.327(a) (2006).  Reexaminations are 
required if it is likely that a disability has improved, or 
if the evidence indicates that there has been a material 
change in a disability, or if the current rating might be 
incorrect.  As noted above, there is no medical evidence of 
record since 2003.  Statements of record for the veteran 
dated in February and August 2006 refer to his employment 
history.  In February 2006 he stated that he worked at 24 
different jobs from 1993 until that time.  He essentially 
argues that his difficulty with employment is the result of 
his service-connected PTSD.  This issue is inextricably 
intertwined with his claim for a disability rating increase 
for his PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two or more issues are inextricably intertwined if 
one claim could have significant impact on the other).

Additionally, the statutory duty to assist a claimant 
includes providing a VA medical examination when warranted, 
with the conduct of a thorough and contemporaneous medical 
examination, including a medical opinion, which takes into 
account the records of prior medical treatment, so that the 
determination made will be a fully informed one.  See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1990).

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:

1.  VA must ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, VA 
should ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b) (2006) 
are fully complied with and satisfied, 
particularly with regard to an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
award of benefits as required by 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be asked to 
complete a VA Form 21-8940 (Veteran's 
Application for Increased Compensation 
Based on Unemployability).  He should be 
asked to provide information regarding 
the circumstances surrounding the 
termination of his employment at any work 
place that is listed.  Individuals at the 
companies listed should be contacted and 
asked to provide statements regarding the 
circumstances surrounding the termination 
of the veteran's employment at their 
locations.

3.  The veteran should be afforded a 
psychiatric examination for the purpose 
of determining the current nature and 
extent of impairment attributable to his 
service-connected PTSD.  All indicated 
tests, to include psychological testing, 
should be conducted.  A global assessment 
of functioning score should be provided 
for the impairment attributable to the 
PTSD and the examiner should opine as to 
the impact of the veteran's PTSD on his 
ability to obtain and maintain some form 
of gainful employment.  The examiner 
should refer to the degree of impairment 
as demonstrated on examinations by VA in 
2002 and 2003 and compare the findings at 
the times of those examinations to those 
at the time of the current examination.  
The claims folder must be made available 
to the examiner for review and this 
should be noted in the report of 
examination.

4.  Thereafter, VA should readjudicate 
the claim of entitlement to an initial 
disability rating in excess of 50 percent 
for the veteran's PTSD.  If the benefit 
sought is not granted to the veteran's 
satisfaction, VA should provide him and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Board indicates no opinion, either legal or factual, as 
to any final outcome warranted.  No action is required of the 
veteran until he receives further notice.  However, the Board 
takes this opportunity to advise him that the conduct of the 
efforts as directed in this REMAND, as well as any other 
development deemed necessary, is needed for a comprehensive 
and correct adjudication of his claims.  His cooperation in 
VA's efforts to develop his claim, including reporting for 
any scheduled VA examination, is both critical and 
appreciated.  He is also further advised that any failure to 
report for any scheduled examination may result in a denial 
of the claim.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



